Citation Nr: 0731978	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart condition, 
to include as secondary to the service-connected thyroid 
disorder.

2.  Entitlement to service connection for a ruptured disk 
with nerve damage, to include as secondary to the service-
connected thyroid disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1973 and from October 1974 to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

Additional medical treatment records were received at the RO 
subsequent to the December 2005 supplemental statement of the 
case.  This evidence has not yet been considered by the RO, 
the agency of original jurisdiction (AOJ), in connection with 
the veteran's claims for service connection for a heart 
disorder and a ruptured disk with nerve damage.  Under 
38 C.F.R. § 20.1304, pertinent evidence received by the Board 
usually requires a return of the case to the AOJ for review, 
consideration and preparation of a supplemental statement of 
the case prior to a Board decision unless there has been a 
waiver of such referral.  None of the additional, non-
duplicative evidence submitted in this case reflects 
treatment for a heart disorder or a ruptured disk with nerve 
damage.  Accordingly, this evidence is not pertinent to the 
claims on appeal and does not preclude a decision by the 
Board at this time.


FINDINGS OF FACT

1.  The veteran does not currently have a heart condition.

2.  The veteran's current ruptured disc with nerve damage is 
not shown to be related to her period of active duty service, 
from September 1968 to September 1971, or to her service 
connected thyroid disorder.
CONCLUSIONS OF LAW

1.  Service connection for a heart condition is not 
established on a direct or secondary basis.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Service connection for ruptured disc with nerve damage is 
not established on a direct or secondary basis.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board involve the claims of entitlement 
to service connection for a heart condition and a ruptured 
disk with nerve damage, to include as secondary to the 
veteran's service-connected thyroid disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (which holds that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

The veteran's service medical records reflect that a systolic 
murmur was found upon enlistment examination in July 1968 and 
no heart disease was found on follow-up evaluation.  These 
records also reflect the veteran's complaints of recurrent 
chest pain.  However, service medical records are silent with 
respect to findings of a heart disorder.  Overall, the Board 
must find that the service medical records provide evidence 
against this claim.

The post service medical records include complaints of chest 
pain but they are silent with respect to a diagnosis of a 
heart disorder, providing more evidence against this claim.  

Upon VA heart examination in September 2005, the veteran 
reported that she had heart problems, manifested by heart 
palpitations and chest pain, due to her service connected 
hypothyroidism.  She reported that she had had no further 
palpitations or tachycardia since being treated for the 
hyperthyroidism (which subsequently manifested as 
hypothyroidism).  She also reported experiencing chest pain 
when her thyroid problem was first diagnosed but she has had 
no further difficulty in this regard.  The veteran reported 
having a heart murmur when she entered active duty service 
and stated that she has had no sequelae and has not been 
limited in any of her activities as a result of such heart 
murmur.  Clinical evaluation revealed no heaves, thrills, or 
shocks and no murmurs, gallops, clicks, or rubs were audible.  
The diagnoses included functional murmur by history, not 
audible on today's examination.  

The September 2005 examination report also included the 
following remark:  

I am unable to identify any significant heart 
disease.  The previously noted palpitations were 
most likely related to the hyperthyroidism (common 
symptoms due to excess thyroid hormone) and cleared 
once the disease was treated.  She no longer has 
difficulty in this regard.  The echocardiogram 
shows a normal EF [ejection fraction] and the noted 
mild tricuspid regurgitation is a normal, common 
finding, not felt to be of significance.  Even 
though the patient presents a prior history of 
hypertension, I am unable to find any evidence of 
hypertension at the current time, and suspect the 
transient hypertension in 1978 related to the 
hyperthyroidism.  

Upon consideration of the foregoing, the Board concludes that 
the evidence does not support a finding of service connection 
for a heart disorder because there is no medical evidence 
that such disorders currently exist. 

While the Board acknowledges that the veteran has complained 
of chest pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In this case, a medical examiner 
has not diagnosed a heart disorder.  Moreover, the September 
2005 report of VA examination reflects that the veteran no 
longer experiences palpitations or chest pain and no heart 
murmur was audible on clinical evaluation; thus, her 
previously reported symptoms had resolved and the examiner 
was unable to identify any significant heart disease.  

In summary, service connection cannot be granted because 
there is no current identifiable heart disorder.  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
heart disorder on a direct or secondary basis.

With respect to the claim for service connection for ruptured 
disk with nerve damage, to include as secondary to the 
veteran's service-connected thyroid disorder, it is noted 
that the veteran has testified that she experienced back 
impairment during her active duty service in Alaska and her 
service medical records include a December 1989 treatment 
report which notes a two week history of low back pain of 
insidious onset.  The remaining service medical records are 
silent with respect to complaints of or treatment for the 
back, to include ruptured disk with nerve damage, providing 
evidence against a finding that the veteran suffered from a 
chronic back disorder associated with her service that ended 
in 1990..   

Post service medical records are silent with respect to 
complaints of or treatment for a back disorder until October 
1996, when private medical reports reflect that the veteran 
was hospitalized after being involved in a motor vehicle 
accident.  X-ray of the lumbar spine showed no fracture or 
subluxations and the final diagnoses included acute lumbar 
strain.  Such an accident is found to provide evidence 
against this claim, indicating a post-service problem.  

VA X-ray examination in March 2000 revealed narrowing of the 
disk at L5-S1 and juxta-articular spurring.  Disk herniation 
at L3-4 was noted upon VA examination in August 2001.  
Subsequent VA outpatient treatment records reflect continued 
complaints of recurrent back impairment.  

Upon consideration of the foregoing, the Board finds that the 
veteran has a current disability manifested by disk 
herniation.  However, her service medical records are 
negative for any diagnosis of or treatment for ruptured disk 
or any other chronic back disorder.  The first medical 
evidence of post service treatment for back complaints is not 
until October 1996, when the veteran was hospitalized in 
connection with injuries sustained in an automobile accident.  
Additionally, findings of ruptured disk are not shown until 
August 2001, approximately eleven years after the veteran's 
discharge from active duty service.

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against this claim as they indicate that the 
veteran's back disorder was not present in service, related 
to an injury in service, or due to her service connected 
hypothyroidism and that it was not initially manifested until 
approximately six years after service following an 
intercurrent automobile accident.  In this regard, the United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Accordingly, based upon her service and post service medical 
records, which provide significant evidence against this 
claim, the Board finds that service connection cannot be 
granted on a direct basis or secondary basis.

The Board acknowledges the veteran's contention that she has 
a heart disorder and ruptured disk with nerve damage 
secondary to her service connected hypothyroidism.  However, 
although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  Simply stated, the veteran is not medically 
qualified to state that she currently has a heart disorder or 
that any heart disorder or ruptured disk with nerve damage is 
due to a service connected disability.  

The Board finds that the preponderance of the evidence is 
against the claims of service connection for a heart disorder 
or ruptured disk with nerve damage on either a direct basis 
or as secondary to her service connected hypothyroidism.  
Thus, there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on these issues.  38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied as to both issues.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in August 
2001 and provided to the appellant prior to the September 
2002 rating decision on appeal satisfies the duty to notify 
provisions as this letter discusses the criteria with respect 
to the appellant's claims.  Moreover, since the appellant's 
claims are being denied, no disability rating or effective 
date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Federal Circuit recently held that a statement 
of the case (SOC) or a supplemental statement of the case 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, she has been 
afforded a VA examination of the heart, and her numerous 
communications with VA as well as her hearing testimony 
before a hearing officer at the RO have been considered.  As 
there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

It is noted that the veteran has not been afforded a VA 
examination in connection with her ruptured disk claim.  The 
regulations provide that VA will obtain a VA examination and 
a medical opinion when the evidence of record does not 
contain sufficient medical evidence to decide the claim if 
there is competent medical evidence of a current diagnosed 
disability, the evidence establishes the veteran suffered an 
event, disease or symptoms of a disease in service and there 
are indications that the claimed disability may be associated 
with the event or injury in service.  38 C.F.R. 
§ 3.159(c)(4).  In the absence of any clinical findings in 
service or for many years after the veteran's separation from 
the service there were no records for a physician to review 
which could provide a basis for finding any relationship 
between service and the currently diagnosed disorders.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The Board 
considered whether the veteran's statements alone supply 
sufficient information to provide a basis for finding that 
her current disorder began or was aggravated in service; 
however, her statements include insufficient detail to 
provide a basis for anything other than a speculative 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claims, she was provided notice with 
respect to the requirements for service connection, her 
claims were subsequently readjudicated in a Statement of the 
Case, and there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless error.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
her claim, as the Board has done in this case.)

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.


ORDER

The appeal is denied as to both issues.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


